Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Timothy Kang (Reg. No. 46,423) on 12/07/2021.

The application has been amended as follows:

8. (Currently amended) A computer implemented method comprising:
ascertaining a three-dimensional (3D) model of a 3D object to be printed;
determining a shell that represents an outer 3D model feature of the 3D model, wherein the 3D object is to include a feature corresponding to the 3D model feature when the 3D object is printed;
determining from the 3D model that the 3D model feature is below a certain thickness;

determining, for the shell, whether a configuration of a voxel of the 3D model matches a removable feature configuration from a set of removable feature configurations;
based on a determination that the configuration of the voxel of the three-dimensional model matches the removable feature configuration from the set of removable feature configurations, removing the voxel from the 3D model to generate a modified 3D model; and
causing the 3D object to be printed based on the modified 3D model.

13. (Currently amended) A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor to:
ascertain a three-dimensional (3D) model of a three-dimensional object to be printed;
determine a shell that represents an outer 3D model feature of the 3D model, wherein the 3D object is to include a feature corresponding to the 3D model feature when the 3D object is printed;
determine from the 3D model that the 3D model feature is below a certain thickness;
3D model feature is below the certain thickness, grow the 3D model feature to modify the 3D model;
determine, for the shell, whether a configuration of a voxel of the 3D model matches a non-removable feature configuration from a set of non-removable feature configurations; and
based on a determination that the configuration of the voxel of the 3D model matches the non-removable feature configuration from the set of non-removable feature configurations,
retain the three-dimensional model feature in the 3D model, and
cause the 3D object to be printed based on the modified 3D model.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115